DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement 
2. 	The information disclosure statement (IDS) form was submitted on 07/12/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
3.	As per Applicant’s instruction as filed on 07/12/22, claims 1-16 have been canceled, and claims 17-19 have been newly added.

Non-Statutory Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 17-19 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claim 1 U.S. Patent No. (10,250,887 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claim 17 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claim 17 recites substantially all of claimed features as recited in the patented claim 1 with the exception of a non-transitory computer-readable medium storing thereon a computer program, which when executed by the processor, causes the processor to perform the operations.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (10,250,887 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores thereon a computer program, which when executed by the processor, causes the processor to perform the claimed operations, thereby saving significant overhead costs associated with hardware manufacturing.


Although the claim at issue is not identical, it is not patentably distinct from each other because, the subject matter of claim 18 in the instant application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claim 18 recites substantially all of claimed features as recited in the patented claim 1 with the exceptions of a preamble and a same reverse steps/method.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, Claim 18 recites substantially all of claimed features as recited in the patented claim 1 with the sole exception of recited claimed feature(s) with respect to “decoding” substantially being replaced with “coding”.
Moreover, the patented claim 1 as above relates to the image decoding method/apparatus for implementing substantially the same reverse steps of the image coding method as recited/described above with respect to claim 18. 
Henceforth, the reasoning relating to claim 18 substantially applies, mutatis mutandis, to the patented claim 1, and thereby rejected for substantially the same reasoning.
In other words, the patented claim 1 discloses the image decoding method/apparatus for decoding the image data in a coded stream performing the substantially the same reverse steps/method of the image coding method as recited/described above with respect to claim 18.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (10,250,887 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores thereon a computer program for generating a coded stream by coding image data on a block-by-block basis, the computer program executed by the processor, causes the processor to perform claimed operations, thereby saving significant overhead costs associated with hardware manufacturing. 

Claim 19 recites substantially all of claimed features as recited in the patented claim 1 with the exceptions of preamble and a same reverse steps/method.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, Claim 19 recites substantially all of claimed features as recited in the patented claim 1 with the sole exception of recited claimed feature(s) with respect to “decoding” substantially being replaced with “coding”.
Moreover, the patented claim 1 as above relates to the image decoding method/apparatus for implementing substantially the same reverse steps of the image coding method as recited/described above with respect to claim 19. 
Henceforth, the reasoning relating to claim 19 substantially applies, mutatis mutandis, to the patented claim 1, and thereby rejected for substantially the same reasoning.
In other words, the patented claim 1 discloses the image decoding method/apparatus for decoding the image data in a coded stream performing the substantially the same reverse steps/method of the image coding method as recited/described above with respect to claim 18.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (10,250,887 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores a bitstream, the bitstream being generated by performing an encoding method, thereby saving significant overhead costs associated with hardware manufacturing. 
Henceforth, the independent claims 17-19 do fall within the classes set forth in the nonstatutory obviousness-type double patenting rejection as discussed above.





6.	Claims 17-19 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claim 1 U.S. Patent No. (9,860,539 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claim 17 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claim 17 recites substantially all of claimed features as recited in the patented claim 1 with the exception of preamble.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (9,860,539 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores thereon a computer program for decoding, on a block-by-block basis, image data included in a coded stream, the computer program executed by the processor, causes the processor to perform the claimed operations, thereby saving significant overhead costs associated with hardware manufacturing.
Although the claim at issue is not identical, it is not patentably distinct from each other because, the subject matter of claim 18 in the instant application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claim 18 recites substantially all of claimed features as recited in the patented claim 1 with the exceptions of a preamble and a same reverse steps/method.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, Claim 18 recites substantially all of claimed features as recited in the patented claim 1 with the sole exception of recited claimed feature(s) with respect to “decoding” substantially being replaced with “coding”.
Moreover, the patented claim 1 as above relates to the image decoding method/apparatus for implementing substantially the same reverse steps of the image coding method as recited/described above with respect to claim 18. 
Henceforth, the reasoning relating to claim 18 substantially applies, mutatis mutandis, to the patented claim 1, and thereby rejected for substantially the same reasoning.
In other words, the patented claim 1 discloses the image decoding method/apparatus for decoding the image data in a coded stream performing the substantially the same reverse steps/method of the image coding method as recited/described above with respect to claim 18.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (9,860,539 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores thereon a computer program for generating a coded stream by coding image data on a block-by-block basis, the computer program executed by the processor, causes the processor to perform claimed operations, thereby saving significant overhead costs associated with hardware manufacturing. 
Claim 19 recites substantially all of claimed features as recited in the patented claim 1 with the exceptions of preamble and a same reverse steps/method.
However, Kim et al teaches image encoding/decoding method/apparatus, comprising: 
a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform the method of encoding and decoding (paras. [0042], [0087]).
Furthermore, Claim 19 recites substantially all of claimed features as recited in the patented claim 1 with the sole exception of recited claimed feature(s) with respect to “decoding” substantially being replaced with “coding”.
Moreover, the patented claim 1 as above relates to the image decoding method/apparatus for implementing substantially the same reverse steps of the image coding method as recited/described above with respect to claim 19. 
Henceforth, the reasoning relating to claim 19 substantially applies, mutatis mutandis, to the patented claim 1, and thereby rejected for substantially the same reasoning.
In other words, the patented claim 1 discloses the image decoding method/apparatus for decoding the image data in a coded stream performing the substantially the same reverse steps/method of the image coding method as recited/described above with respect to claim 18.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the Patent No. (9,860,539 B2) to incorporate/combine Kim et al’s teaching as above so that a non-transitory computer-readable medium stores a bitstream, the bitstream being generated by performing an encoding method, thereby saving significant overhead costs associated with hardware manufacturing. 
Henceforth, the independent claims 17-19 do fall within the classes set forth in the nonstatutory obviousness-type double patenting rejection as discussed above.

Allowable Subject Matter
7.	Claims 17-19 are allowed on merits, but claims 17-19 are contingent upon overcoming the nonstatutory obviousness-type double patenting rejection as discussed above.

8.	 Independent claim 17 is allowed (based on the contingency as above) as having incorporated the allowable subject matter (novel features) comprising:
a non-transitory computer-readable medium storing thereon a computer program for decoding, on a block-by-block basis, image data included in a coded stream, the computer program executed by the processor, causes the processor to perform operations including:
selecting candidates for an intra prediction mode to be used for intra prediction for a decoding target block from a plurality of predetermined intra prediction modes, each of the plurality of predetermined intra prediction modes having a mode number;
deriving the selected candidates, the number of the candidates constantly being a predetermined fixed plural number, the predetermined fixed plural number being at least 2 and less than a number of the plurality of predetermined intra prediction modes;
making a candidates list which includes indices and the derived candidates, the derived candidates corresponding on a one-to-one basis with the indices, and a number of the indices being equal to the predetermined fixed plural number;
obtaining a coded flag which indicating whether the intra prediction mode is inferred from a neighboring block or not;
decoding the coded flag to obtain a decoded flag;
when the decoded flag indicates that the intra prediction mode is inferred from the neighboring block,
(i) obtaining, from the coded stream, a coded specified index which specifies an index of one of the derived candidates as the intra prediction mode to be used for intra prediction for the decoding target block,
(ii) decoding the coded specified index to obtain a decoded specified index,
(iii) determining the one of the derived candidates using the decoded specified index, the index of the one of the derived candidates being specified by the decoded specified index in the candidates list, and
(iv) decoding the image data using the determined one of the derived candidates; and 
when the decoded flag indicates that the intra prediction mode is not inferred from the neighboring block, 
(i) obtaining a coded specified mode number from the coded stream, 
(ii) decoding the coded specified mode number to obtain a decoded specified mode number, and 
(iii) comparing the mode number of one of the derived candidates with the decoded specified mode number, 
when the mode number of the one of the derived candidates is larger than the decoded specified mode number, determining the one of the derived candidates as the intra prediction mode to be used for intra prediction for the decoding target block, and decoding the image data using the determined one of the derived candidates, and 
when the mode number of the one of the derived candidates is smaller than or equal to the decoded specified mode number, adding one to the decoded specified mode number, and decoding the image data using one of the plurality of predetermined intra prediction modes which is specified by the number obtained by adding one to the decoded specified mode number, 
wherein the deriving includes: 
deriving a first candidate for the intra prediction mode to be used for intra prediction for the decoding target block from an intra prediction mode used for intra prediction for each of adjacent blocks that are adjacent to the decoding target block; and 
in a case that the number of the derived first candidates is smaller than the predetermined fixed plural number, further deriving a second candidate as a DC prediction mode to be used for intra prediction and a third candidate as a vertical (angular) prediction mode to be used for intra prediction.

9.	Independent claim 18 is allowed (based on the contingency as above) as having incorporated the allowable subject matter (novel features) comprising:
a non-transitory computer-readable medium storing thereon a computer program for generating a coded stream by coding image data on a block-by-block basis, the computer program executed by the processor, causes the processor to perform operations including: 
selecting candidates for an intra prediction mode to be used for intra prediction for a coding target block from a plurality of predetermined intra prediction modes, each of the plurality of predetermined intra prediction modes having a mode number; 
deriving the selected candidates, the number of the candidates constantly being a predetermined fixed plural number, the predetermined fixed plural number being at least 2 and less than a number of the plurality of predetermined intra prediction modes;
making a candidates list which includes indices and the derived candidates, the derived candidates corresponding on a one-to-one basis with the indices, and a number of the indices being equal to the predetermined fixed plural number;
generating a coded flag by coding a flag which indicating whether the intra prediction mode is inferred from a neighboring block or not;
adding the coded flag to the coded stream;
when the flag indicates that the intra prediction mode is inferred from the neighboring block,
(i) generating a coded specified index by coding a specified index which specifies an index of one of the derived candidates as the intra prediction mode to be used for intra prediction for the coding target block,
(ii) adding the coded specified index to the coded stream,
(iii) determining the one of the derived candidates using the specified index, the index of the one of the derived candidates being specified by the specified index in the candidates list, and
(iv) coding the image data using the determined one of the derived candidates; and
when the flag indicates that the intra prediction mode is not inferred from the neighboring block,
(i) generating a coded specified mode number by coding a specified mode number,
(ii) adding the coded specified mode number to the coded stream, and
(iii) comparing the mode number of one of the derived candidates with the specified mode number,
when the mode number of the one of the derived candidates is larger than the specified mode number, determining the one of the derived candidates as the intra prediction mode to be used for intra prediction for the coding target block, and coding the image data using the determined one of the derived candidates, and 
when the mode number of the one of the derived candidates is smaller than or equal to the specified mode number, adding one to the specified mode number, and coding the image data using one of the plurality of predetermined intra prediction modes which is specified by the number obtained by adding one to the specified mode number, 
wherein the deriving includes: 
deriving a first candidate for the intra prediction mode to be used for intra prediction for the coding target block from an intra prediction mode used for intra prediction for each of adjacent blocks that are adjacent to the coding target block; and 
in a case that the number of the derived first candidates is smaller than the predetermined fixed plural number, further deriving a second candidate as a DC prediction mode to be used for intra prediction and a third candidate as a vertical (angular) prediction mode to be used for intra prediction.

10.	Independent claim 19 is allowed (based on the contingency as above) as having incorporated the allowable subject matter (novel features) comprising:
a non-transitory computer-readable medium storing a bitstream, the bitstream being generated by performing an encoding method comprising: 
selecting candidates for an intra prediction mode to be used for intra prediction for a coding target block from a plurality of predetermined intra prediction modes, each of the plurality of predetermined intra prediction modes having a mode number; 
deriving the selected candidates, the number of the candidates constantly being a predetermined fixed plural number, the predetermined fixed plural number being at least 2 and less than a number of the plurality of predetermined intra prediction modes; 
making a candidates list which includes indices and the derived candidates, the derived candidates corresponding on a one-to-one basis with the indices, and a number of the indices being equal to the predetermined fixed plural number; 
generating a coded flag by coding a flag which indicating whether the intra prediction mode is inferred from a neighboring block or not; 
adding the coded flag to the coded stream; 
when the flag indicates that the intra prediction mode is inferred from the neighboring block,
(i) generating a coded specified index by coding a specified index which specifies an index of one of the derived candidates as the intra prediction mode to be used for intra prediction for the coding target block,
(ii) adding the coded specified index to the coded stream,
(iii) determining the one of the derived candidates using the specified index, the index of the one of the derived candidates being specified by the specified index in the candidates list, and
(iv) coding the image data using the determined one of the derived candidates; and when the flag indicates that the intra prediction mode is not inferred from the neighboring block,
(i) generating a coded specified mode number by coding a specified mode number,
(ii) adding the coded specified mode number to the coded stream, and
(iii) comparing the mode number of one of the derived candidates with the specified mode number,
when the mode number of the one of the derived candidates is larger than the specified mode number, determining the one of the derived candidates as the intra prediction mode to be used for intra prediction for the coding target block, and coding the image data using the determined one of the derived candidates, and
when the mode number of the one of the derived candidates is smaller than or equal to the specified mode number, adding one to the specified mode number, and coding the image data using one of the plurality of predetermined intra prediction modes which is specified by the number obtained by adding one to the specified mode number,
wherein the deriving includes: 
deriving a first candidate for the intra prediction mode to be used for intra prediction for the coding target block from an intra prediction mode used for intra prediction for each of adjacent blocks that are adjacent to the coding target block; and 
in a case that the number of the derived first candidates is smaller than the predetermined fixed plural number, further deriving a second candidate as a DC prediction mode to be used for intra prediction and a third candidate as a vertical (angular) prediction mode to be used for intra prediction.
The prior art of record fails to anticipate or make obvious the novel features (extra emphasis added on the underlined claim features) as specified in claims 17-19.
	Accordingly, if nonstatutory obviousness-type double patenting rejection is overcome, the application would be placed in a condition for allowance.

					Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)    	Sasai et al (2012/0020580 A1), Image coding method and image decoding method.
B)    	SUGIO et al (2012/0307903 A1), Moving picture coding apparatus/method and image decoding apparatus/method.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.























/SHAWN S AN/Primary Examiner, Art Unit 2483